Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Election/Restrictions
Applicant’s election without traverse of Invention I, claims 1-17 and 23-26, in the reply filed on 13 April 2022 is acknowledged.  Non-elected claims 18-22 have been canceled by the Applicant.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5 and 9-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "the curved portion face" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim 9 recites the limitation "the arcuate clamping portion" in lines 6-7.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 6, 8, and 23-26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by White (US 6,568,694).
Regarding claim 1, White discloses a chuck jaw 4 comprising: a curved clamping portion (formed by portions 6a and 6b and the slot in-between, see figures 20/21) including a first curved portion 6a that is angularly offset from a second curved portion 6b such that a gap exists therebetween; and a wedge-shaped mounting arm 4 (at least the portions including curved portions 6a/6b are wedge shaped, see figure 20) for securing the chuck jaw to a rotating chuck, the mounting arm including a plurality of countersunk socket openings 8 (see figures 20/21); wherein the mounting arm further includes first and second sloped spars (the sloped portions forming slot 86, see figure 21) interconnecting the curved clamping portion and an end portion (top surfaces in figure 21) of the mounting arm, such that a lateral slot 86 extends completely through the mounting arm from one side thereof to another side thereof.
Regarding claim 2, White discloses wherein the mounting arm 4 includes a generally rectangular base portion (either top surface in figure 21) and a generally trapezoidal plate (either portion formed from a top surface to a plane level with the bottom of slot 86 in figure 21).
Regarding claim 3, White discloses wherein the generally rectangular base portion (either top surface in figure 21) includes first and second longitudinally extending flat side walls (the angled sidewalls that extend away from a top surface in figure 21) which diverge away from each other.
Regarding claim 6, White discloses wherein the curved clamping portion and the wedge-shaped mounting arm are integrally joined to each other (see figures 20/21).
Regarding claim 8, White discloses wherein the curved clamping portion includes first 6a and second 6b pads that are spaced apart from each other for engaging a workpiece.
Regarding claim 23, White discloses a chuck jaw 4 comprising: a curved clamping portion (formed by portions 6a and 6b and the slot in-between, see figures 20/21); and a wedge-shaped mounting arm 4 for securing the chuck jaw to a rotating chuck, the mounting arm including a plurality of through-holes 8 for mounting the chuck jaw; wherein the mounting arm further includes first and second sloped spars (the sloped portions forming slot 86, see figure 21) interconnecting the curved clamping portion and an end portion (top surfaces in figure 21)  of the mounting arm, such that a lateral slot 86 extends completely through the mounting arm from one side thereof to another side thereof.
Regarding claim 24, White discloses wherein the curved clamping portion includes a first curved portion 6a that is angularly offset from a second curved portion 6b such that a gap exists therebetween (see figures 20/21).
Regarding claim 25, White discloses wherein the mounting arm 4 includes a generally rectangular base portion (either top surface in figure 21) and a generally trapezoidal plate (either portion formed from a top surface to a plane level with the bottom of slot 86 in figure 21).
Regarding claim 26, White discloses wherein the generally rectangular base portion (either top surface in figure 21) includes first and second longitudinally extending flat side walls (the angled sidewalls that extend away from a top surface in figure 21) which diverge away from each other.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over White.
Regarding claim 7, White discloses the invention substantially as claimed, except White does not disclose wherein the curved clamping portion spans approximately 120-degrees about an axis of rotation.  However, it would have been an obvious matter of design choice to make the chuck jaws such that they span approximately 120 degrees for the purpose of providing a larger clamped surface on a workpiece. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)

Claims 9-16 are rejected under 35 U.S.C. 103 as being unpatentable over Swenson (US 4,431,202).
Regarding claim 9, Swenson discloses a chuck jaw assembly comprising: a plurality of chuck jaws 22 disposed about a rotational axis, each of the plurality of chuck jaws including: a curved clamping portion (each side 38 and the slot 44 in-between, where each side 38 can be seen to have a curved shape, see figure 5) including a first curved portion 38 that is angularly offset from a second curved portion 38 such that a gap 44 exists therebetween, and a wedge-shaped mounting arm 28 (see figure 3) extending radially outward from the arcuate clamping portion (see figure 9), the mounting arm including a socket opening 46; and an axial stop at least partially beneath the plurality of chuck jaws, the axial stop 26 including a plurality of axial posts 26 that extend upward (upward being to the left in figure 1) from a base plate 30 for limiting axial movement of a workpiece 20 that is held in place by the plurality of chuck jaws.
Swenson does not disclose the mounting arm including a plurality of socket openings.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have used two or more socket openings in the mounting arm for the purpose of providing a stronger attachment between the chuck jaw and support member 30, because it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960)
Regarding claims 10 and 11, Swenson discloses wherein the plurality of chuck jaws 22 includes three chuck jaws or N-number of chuck jaws (where N=3).  Swenson does not disclose each chuck jaw spanning approximately 120 degrees or each spanning 360/N degrees (where N=3 in this case).  However, it would have been an obvious matter of design choice to make the chuck jaws such that they span approximately 120 degrees for the purpose of providing a larger clamped surface on a workpiece. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)
Regarding claim 12, Swenson discloses wherein the plurality of axial posts 26 includes three axial posts that are angularly offset at 120 degree intervals (see figure 2).
Regarding claim 13, Swenson discloses wherein the plurality of axial posts includes N-number (3) of axial posts that are angularly offset at 360/N (120) degree intervals.
Regarding claim 14, Swenson discloses wherein the plurality of axial posts 26 define an outer diameter less than an inner diameter of the curved clamping portion (see figure 2).
Regarding claim 15, Swenson discloses wherein the wedge-shaped mounting arm 28 includes a rectangular base portion (see figure 4) having first and second side walls that diverge away from each other (the two side walls on the left side in figure 3).
Regarding claim 16, Swenson discloses wherein the curved clamping portion and the wedge-shaped mounting arm are integrally joined to each other.

Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 5 and 17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC ANDREW GATES whose telephone number is (571)272-5498.  The examiner can normally be reached on M-Th 9-6, Alt Fr 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on 571-272-4502.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ERIC A. GATES/Primary Examiner, Art Unit 3722                                                                                                                                                                                                        19 May 2022